                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


 KATE FARMER,                                       *
                                                    *
               Plaintiff,                           *
                                                    *      1:21-cv-00022
 v.                                                 *
                                                    *
 CHATTANOOGA CITY COUNCIL                           *      ATCHLEY/LEE
 And                                                *
 CITY OF CHATTANOOGA,                               *
                                                    *
               Defendants.                          *


                      BRIEF IN SUPPORT OF MOTION TO REMAND


        COMES NOW, the Plaintiff, Kate Farmer (“Farmer”), by and through counsel, and hereby

 files this Brief in Support of Motion to Remand.

                             Introduction and Procedural History

        On January 6, 2021, Farmer filed a Verified Complaint for Damages and Declaratory

 Judgment in Hamilton County Chancery Court against the Defendants, City of Chattanooga and

 the Chattanooga City Council (“Defendants”). The basis of the Complaint surrounds Farmer’s

 former employment with the City of Chattanooga as the City Treasurer. Farmer asserts the

 Defendants breached a contract for her employment, the basis of which is Tennessee common law,

 and that the City of Chattanooga violated its own policies, City Charter and City Code when it

 terminated her employment without notice and the opportunity to be heard. At no point in Ms.

 Farmer’s Complaint does she allege a violation of any federal law against the Defendants.

 Farmer’s causes of action rely entirely on Tennessee state law and common law.




                                                1

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 1 of 7 PageID #: 60
                                        Procedural History

        The Defendants filed a Notice of Removal on February 12, 2021 alleging removal on the

 basis of federal question jurisdiction pursuant to 28 U.S.C. §1331. The Defendants assert that “the

 Plaintiff alleges that Defendants violated her due process as provided by federal law pursuant to

 42 U.S.C. § 1983.” See Doc. 1, p. 2.

        The Plaintiff’s Complaint asserts the following causes of action:

        Count I:        Breach of Contract (Tennessee Common Law)

        Count II:       Detrimental Reliance & Promissory Estoppel (Tennessee Common Law)

        Count III:      Unjust Enrichment (Tennessee Common Law)

        Count IV:       Declaratory Relief – Violation of Chattanooga City Charter

        Count V:        Declaratory Relief – Violation of City Code and City Charter

        Count VI:       Declaratory Relief – Violation of Due Process Rights

        Count VII:      Equitable Estoppel – (Tennessee Common Law)

        Upon information and belief, the Defendants base their removal on Count VI: Violation of

 Due Process Rights. A close reading of Count VI, however, shows that Farmer is seeking

 declaratory action form the Court by asserting she had a due process right to her employment as

 guaranteed by the Chattanooga City Code, City Charter, and Employment Policies. Farmer

 further illustrates the due process rights City employees possess, including the right to be heard

 prior to termination and the right to appeal that termination. Further, Farmer possessed other rights

 given her status as an “appointed” city employee. Farmer has not alleged that the City violated

 any rights as guaranteed by the United States Constitution. Farmer has cited to all local and state

 authority including Tennessee cases, Tennessee Common Law, and City of Chattanooga City

 Code, City Charter, and Employment Policies.



                                                  2

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 2 of 7 PageID #: 61
                                         Law and Analysis

        Federal question jurisdiction is proper “only when a federal question is presented on the

 face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386,

 392, 107 S. Ct. 2425 (1987). A federal question is presented when the complaint invokes federal

 law as the basis for relief. Beneficial National Bank v. Anderson, 539 U.S. 1, 12, 123 S.Ct. 2058,

 2065 (2003). The well-pleaded complaint rule makes the plaintiff the master of the claim; he or

 she may avoid federal jurisdiction by exclusive reliance on state law. Id. at 12, citing Caterpillar,

 482 U.S. at 392 (1987). Jurisdiction may not be sustained on a theory that the plaintiff has not

 advanced. Anderson, 539 U.S. at 12, citing Merrell Dow Pharmaceuticals Inc. v. Thompson, 478

 U.S. 804, 809 n.6 (1986).

        It is the removing party’s burden to show that the district court has jurisdiction in a case,

 and all doubts are resolved in favor of remand. Meadows v. Douglass, No. 3:20-cv-00355, 2020

 WL 23119784 at *2 (M.D. Tenn. May 11, 2020), citing Smith v. Nationwide Prop. Cas. Ins. Co.,

 505 F.3d 401, 404 (6th. Cir. 2007). After a case has been removed from state court, a district court

 must remand if at any time before final judgment it appears that the district court lacks subject

 matter jurisdiction. 28 U.S.C. § 1447(c).

        Under the well-pleaded complaint rule, Farmer’s Complaint does not allege any
 causes of action under federal law.

        A suit arises under federal law only if the Complaint 1) states a federal cause of action, 2)

 pleads state claims depending on a substantial and disputed issue, 3) raises state claims so

 completely preempted that they are really federal or 4) artfully pleads state claims that are at

 bottom federal claims in disguise. Dillon v. Medtronic, 992 F.Supp.2d 751, 758-59 (E.D. Ken.

 2014), citing Ohio ex rel. Skaggs v. Brunner, 629 F.3d 527, 530 (6th. Cir. 2010).




                                                  3

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 3 of 7 PageID #: 62
        i.      Federal Cause of Action.

        Farmer’s Complaint alleges no federal cause of action. All citations to authority are to

 Tennessee statutes and common law, as well as City of Chattanooga City Code, Charter, and

 Employee Policies. There is not a single citation to a federal statute in Farmer’s Complaint and

 she relies entirely on state and local law to establish the elements of each cause of action.

        The basis for the City’s removal is Farmer’s use of “due process rights” in Count VI.

 Allegations of violations of “due process” do not present a claim under the federal constitution

 where there is no explicit reference to the United States Constitution contained in the Complaint.

 Rossello-Gonzalez v. Calderon-Serra, 398 F.3d. 1, 10-11 (1st. Cir. 2016).

        A careful reading of Count VI in Farmer’s Complaint outlines the procedure the City has

 enacted for appealing a termination of city employment. It also discusses the City’s appeal process

 of a hearing before an Administrative Law Judge in Tennessee. Further, it states in Paragraph 70

 as follows:

        “The City acted in violation of its own Charter, Code, and policies when it refused
        to allow Mrs. Farmer’s appeal to proceed to an Administrative Law Judge.”

        See Doc. 1-2, p. 10. The Defendants misread and misinterpret the allegations in Count VI.

 Not only does Count VI not cite to any federal authority, it also does not implicate it. The City of

 Chattanooga Code, Charter, and employment policies are the only authority under which Farmer

 alleges violations to her due process rights as a City of Chattanooga employee. Farmer does not

 cite to the United States Constitution or any of its Amendments.

        ii.     Substantial Federal Question.

        None of the causes of action asserted in Farmer’s Complaint depend on “embedded issues

 of federal law.” Farmer was an employee of the City of Chattanooga who is bound by its City

 Code, City Charter, and the Employee Information Guide it provides to its employees. Farmer’s


                                                   4

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 4 of 7 PageID #: 63
 employment with the City of Chattanooga is not governed by federal law, and she has not asserted

 any federal questions in the Complaint.

        iii.     Complete Preemption.

        Complete Preemption occurs when federal law completely occupies the subject matter

 alleged in the Complaint that any state claim in that subject matter is really, from the outset, a

 federal claim. Caterpillar, 482 U.S. at 393. In this case, the employment practices of the City of

 Chattanooga would have to be completely occupied by federal law in order for complete

 preemption to apply. That is simply not the case. The City of Chattanooga manifests its employees

 with certain rights to appeal disciplinary actions and terminations. The method of that appeal is

 first to a Tennessee Administrative Law Judge and second to a Chancellor in the Hamilton County

 Chancery Court. Aside from discrimination cases or whistleblower cases, employment disputes

 within the City of Chattanooga are largely litigated pursuant to the Administrative Procedures

 Division or Hamilton County Chancery Court. Complete Preemption is not applicable in the

 present case.

        iv.      Artful Pleading.

        State law claims might support federal question jurisdiction if they are really federal claims

 in disguise. Jurisdiction based on a strategically pled complaint is only possible when the

 plaintiff’s claims “actually implicate a federal cause of action” that might have been invoked

 absent artful pleading. Dillon, 992 F.Supp.2d at 760, citing Mikulski v. Centerior Energy Corp.,

 501 F.3d 555, at 561 (6th. Cir. 2007).

        Farmer’s Complaint has not been artfully pled because Farmer’s claims do not actually

 implicate a federal cause of action. Farmer has alleged a breach of contract, equitable estoppel,

 detrimental reliance, promissory estoppel, and unjust enrichment all pursuant to Tennessee statutes



                                                  5

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 5 of 7 PageID #: 64
 and common law. Further, Farmer seeks declaratory relief from the Chancery Court on whether

 the City of Chattanooga violated its own City Code, City Charter and Employment Policies when

 it terminated Farmer without the opportunity to be heard. None of these causes of action implicate

 a federal cause of action.

                                           Conclusion

        For the foregoing reasons, Farmer’s Motion for Remand should be GRANTED as this

 Court does not possess subject matter jurisdiction over this matter. Farmer asserts only Tennessee

 state law and Tennessee common law claims against the Defendants.



                                              Respectfully Submitted,

                                              DAVIS & HOSS, P.C.



                                              s/Janie Parks Varnell
                                              Janie Parks Varnell, TN BPR #031256
                                              Edith Logan Davis, TN BPR # 038138
                                              Attorneys for Kate Farmer
                                              850 Fort Wood Street
                                              Chattanooga, TN 37403
                                              (423) 266-0605
                                              (423) 266-0687 – facsimile
                                              janie@davis-hoss.com
                                              logan@davis-hoss.com




                                                 6

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 6 of 7 PageID #: 65
                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
 access this filing through the Court’s electronic filing system:


                                                This 2nd day of March 2021.


                                                /s/ Janie Parks Varnell ______________
                                                JANIE PARKS VARNELL




                                                   7

Case 1:21-cv-00022-CEA-SKL Document 14 Filed 03/02/21 Page 7 of 7 PageID #: 66
